Citation Nr: 1820881	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  The Veteran died in May 2017; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2011 notice of disagreement, the Veteran disagreed with the December 2010 rating decision, which denied service connection for ischemic heart disease.  In a May 2013 statement of the case (SOC), the RO continued to deny entitlement to service connection for ischemic heart disease.  Consequently, the Veteran perfected his appeal via a June 2013 Form 9.  Thereafter, the RO continued to deny entitlement to service connection for ischemic heart disease in a November 2015 supplemental statement of the case (SSOC) and certified the appeal to the Board in September 2016.  Unfortunately, the Veteran died in May 2017, during the pendency of the appeal.

In a June 2017 decision, the Board dismissed the claim for entitlement to service connection for ischemic heart disease, due to the Veteran's death.  However, that same month, the Appellant submitted an Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse (VA Form VA 21-534), which the RO construed as a request to be substituted for the Veteran for purposes of processing the pending appeal to completion.  See 38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2017).  In July 2017, the RO granted service connection for the cause of the Veteran's death ("sudden cardiac event due to ischemic heart disease") and awarded the Appellant Dependency and Indemnity Compensation.  
The appellant, filed a claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in June 2017.  In a November 2017 decisional letter, the RO granted the appellant's request to be substituted (under 38 U.S.C. § 5121A ) in the Veteran's appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of service connection issue on appeal.  In this regard, the appellant's appeal in her own claim for accrued benefits (under 38 U.S.C. § 5121 ) is rendered moot by her substitution (under 38 U.S.C. § 5121A ).  Substitution under 38 U.S.C. § 5121A  is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issue, whereas the evidence in an accrued benefits claim under 38 U.S.C. § 5121  is limited to evidence in the claims file as of the date of a veteran's death.


FINDING OF FACT

The Veteran's ischemic heart disease was etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, service connection can be presumed for certain diseases based on presumed exposure to herbicides agents.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Under this scenario, ischemic heart disease, including atherosclerotic cardiovascular disease, shall be service-connected if it becomes manifest to a compensable degree at any time after service, even though there is no record of such disease during service.  See 38 CFR §§ 3.307 (a)(6)(ii), 3.309(e).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Pursuant to 38 C.F.R. § 3.307 (a)(6)(iii), a Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The evidence of record shows that the Veteran served in the Republic of Vietnam from June 1, 1970, to July 31, 1971.  Thus, exposure to herbicide agents is conceded.

The Board notes ischemia was indicated by an August 2010 diagnostic imaging report.  Thereafter, the Veteran underwent a VA heart examination in August 2011.  The examiner noted that the Veteran had diagnosed heart conditions including hypertensive heart disease and coronary artery disease.  Further, the examiner opined that the Veteran's coronary artery disease qualified within the generally accepted medical definition of ischemic heart disease.  Additionally, a metabolic equivalent (MET) testing, conducted during the August 2011 VA examination, indicated that workload of greater than 5 METs but not greater than 7 METs resulted in dyspnea and fatigue.  Moreover, the Veteran's death certificate indicates that his cause of death was a sudden cardiac event due to ischemic heart disease and emphysema.  Thus, the above-described medical evidence indicates that the Veteran had an ischemic heart disease that manifested to a compensable degree following his discharge from service.

Notwithstanding the foregoing, VA examinations performed in June 2010 and February 2013 concluded that the Veteran did not have a diagnosis of ischemic heart disease.  Specifically, the June 2010 VA examiner opined that a diagnosis of coronary artery ischemic heart disease was not warranted by the available evidence.  This opinion is of limited probative value, as ischemia was shown by subsequent diagnostic imaging.  Furthermore, the February 2013 VA examiner opined that the Veteran did not have a diagnosed heart condition.  Nonetheless, the examiner noted that workload of greater than 7 METs but not greater than 10 METs resulted in dyspnea and fatigue; opining that the METs level limitation was due solely to the Veteran's heart condition.  The Board finds the February 2013 VA examiner's opinions to be of limited probative value due to its internal inconsistencies.  In addition, the examiner failed to reconcile the August 2011 VA examiner's opinion, which indicated diagnoses of hypertensive heart disease and ischemic heart disease.

In sum, the Board is satisfied that the evidence supporting the Appellant's claim is at least in equipoise with that against the claim.  The evidence of record demonstrates that the Veteran served in Vietnam from June 1, 1970, to July 31, 1971, and he had an ischemic heart disease that manifested to a compensable degree after his discharge from service.  Thus, service connection for the Veteran's ischemic heart disease is warranted on a presumptive basis.


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


